DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 	
Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed January 19, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Ribeiro et al. (US 2014/0133366) and Wang et al. (US 2012/0300665).
Ribeiro teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission (Section 0039, the power control parameter, which is broad terminology, reads on the accumulative 
Wang teaches a second accumulated transmission power equivalent to a first transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the power transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission, the parameter that puts the device in absolute or accumulation mode reads on the second transmission power control parameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 12 – 15, 17, 20 – 23, 26, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) and in further view of Wang et al. (US 2012/0300665)
Regarding Claim 1, Zhang teaches a method of wireless communication at a User Equipment (UE), comprising: determining a first transmission power for a first 
Zhang does not teach wherein the first transmission power is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission; a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter.
Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission (Section 0039, the power control parameter, which is broad terminology, reads on the accumulative power control command and the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on said received accumulative power control command).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang with the above 
Wang, which also teaches power control, teaches a second accumulated transmission power equivalent to a first transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission, the parameter that puts the device in absolute or accumulation mode reads on the second transmission power control parameter).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control parameter and a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter.
Regarding Claim 14, Zhang teaches an apparatus for wireless communication at a User Equipment (UE), comprising: a memory; and at least one processor coupled to 
Zhang does not teach wherein the first transmission power is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission; a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter.
Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission (Section 0039, the power control parameter, which is broad terminology, reads on the accumulative power control command and the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on said received accumulative power control command).

Wang, which also teaches power control, teaches a second accumulated transmission power equivalent to a first transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission, the parameter that puts the device in absolute or accumulation mode reads on the second transmission power control parameter).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control parameter and a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter.

Zhang does not teach wherein the first transmission power is equivalent to a first accumulated transmission power that is based on the first transmission power control command and accumulated transmission power of the first transmission; a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command.
Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control command and accumulated transmission power of the first transmission (Section 0039, the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on the received accumulative power control command).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang with the above 
Wang, which also teaches power control, teaches a second accumulated transmission power equivalent to a first transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission, the parameter that puts the device in absolute or accumulation mode reads on the second transmission power control command).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control command and a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command.
Regarding Claim 29, Zhang teaches an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the 
Zhang does not teach wherein the first transmission power is equivalent to a first accumulated transmission power that is based on the first transmission power control command and accumulated transmission power of the first transmission; a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command.
Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control command and accumulated transmission power of the first transmission (Section 0039, the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on the received accumulative power control command).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang with the above 
Wang, which also teaches power control, teaches a second accumulated transmission power equivalent to a first transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission, the parameter that puts the device in absolute or accumulation mode reads on the second transmission power control command).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control command and a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command.
Regarding Claims 2, 15, The above Zhang combination teaches all of the claimed limitations recited in Claims 1, 14.  Zhang further teaches receiving a downlink 
Regarding Claims 6, 17, The above Zhang combination teaches all of the claimed limitations recited in Claims 1, 14.  Zhang further teaches receiving a first downlink configuration indicating a first target transmit power for the first transmission, determining the first transmission power for the first transmission based on the first configured target transmit power (Section 0081, low transmit power target); and receiving a second downlink configuration indicating target transmit power for the re-transmission, determining the second transmission power for the re-transmission based on the second configured target transmit power (Section 0081, medium transmit power target).
Regarding Claims 12, 20, The above Zhang combination teaches all of the claimed limitations recited in Claims 1, 14.  Zhang further teaches receiving a separate power control command for the first transmission and the re-transmission (Section 0081, base station can send a first command for a first set of pilots and a second command for a re-transmission pilot).

Regarding Claims 22, 30, The above Zhang combination teaches all of the claimed limitations recited in Claims 21, 29.  Zhang further teaches transmitting a third power control command to the UE; and receiving another first transmission with a third transmission power following the re-transmission based on the third power control command (Section 0081, P3 pilots can be transmitted at a higher power level which can be a third transmission, power control information (command) can be sent from base station); and wherein the third power control comprises a third transmission power control command for the another first transmission (Section 0081, P3 pilots can be transmitted at a higher power level which can be a third transmission). Ribeiro further teaches the first accumulated power associated with the first transmission (Section 0039, the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on the received accumulative power control command).

Regarding Claim 26, The above Zhang combination teaches all of the claimed limitations recited in Claim 21.  Zhang further teaches transmitting a first downlink configuration indicating a first target transmit power to the UE, wherein the first transmission power of the first transmission is based on the first target transmit power (Section 0081, low transmit power target); and transmitting a second downlink configuration indicating a second target transmit power to the UE, wherein the second transmission power for the re-transmission is based on the second target transmit power (Section 0081, medium transmit power target).

Claims 3, 4, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in .
Regarding Claims 3, 24, The above Zhang combination teaches all of the claimed limitations recited in Claims 2, 21.   Zhang further teaches wherein the second transmission power comprises the second power control command and the power offset (Section 0081 the transmit power information associated with the pilots (power control command), power offset can be used).  Wang further teaches the second accumulated transmission power (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission).
The Zhang combination does not teach receiving from a base station Downlink Control Information (DCI) comprising the power offset/the power offset is transmitted in Downlink Control Information (DCI) to the UE.
Ouchi, which also teaches uplink power control, receiving from a base station Downlink Control Information (DCI) comprising the power offset/the power offset is transmitted in Downlink Control Information (DCI) to the UE (Sections 0127, 0128, power offset in DCI).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang combination with the above features of Ouchi for the purpose of providing a dynamic time division duplexing environment wherein there is appropriate interference and power control as taught by Ouchi.

The Zhang combination does not teach receiving from a base station Resource Configuration (RRC) message comprising the power offset.
 Ouchi, which also teaches uplink power control, teaches receiving from a base station Resource Configuration (RRC) message comprising the power offset/the power offset is transmitted in Resource Configuration (RRC) message to the UE (Section 0128).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Zhang combination with the above features of Ouchi for the purpose of providing a dynamic time division duplexing environment wherein there is appropriate interference and power control as taught by Ouchi.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in view of 
Regarding Claims 5, 16, The above Zhang combination teaches all of the claimed limitations recited in Claims 2, 15.  Zhang further teaches determining a third transmission power for another first transmission following the re-transmission based on a third power control parameter (Section 0081, P3 pilots can be transmitted at a higher power level (third power control parameter) which can be a third transmission).  Wang further teaches the second accumulated transmission (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission).
The Zhang combination does not teach wherein the second accumulated transmission power is equivalent to the second transmission power by subtracting the power offset.
Islam, which also teaches power control, teaches a first power equivalent to a second power by subtracting the power offset (Section 0047, power offset can be subtracted).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang combination with the above features of Islam for the purpose of achieving power savings at the mobile device as taught by Islam.

Claims 7, 18, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in view of Wang et al. (US 2012/0300665), as applied to Claims 6, 17, 26 set forth above, and in further view of Khoshnevis et al. (US 2013/0040578)
Regarding Claims 7, 18, The above Zhang combination teaches all of the claimed limitations recited in Claims 6, 17.  The Zhang combination does not teach wherein the first target transmit power and the second target transmit power are received in a Radio Resource Configuration (RRC) message from a base station.
Khoshnevis, which also teaches power control, teaches wherein the first target transmit power and the second target transmit power are received in a Radio Resource Configuration (RRC) message from a base station (Section 0021).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang combination with the above features of Khoshnevis for the purpose of providing a CoMP system thus improving coverage as taught by Khoshnevis.
Regarding Claim 27, The above Zhang combination teaches all of the claimed limitations recited in Claim 26.  The above Zhang combination does not teach wherein the first target transmit power and the second target transmit power are received/transmitted in a Radio Resource Configuration (RRC) message from a base station/in a RRC message.
Khoshnevis, which also teaches power control, teaches wherein the first target transmit power and the second target transmit power are received in a Radio Resource Configuration (RRC) message from a base station (Section 0021).
.

Claims 8, 19, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in view of Wang et al. (US 2012/0300665), as applied to Claims 6, 17, 26 set forth above, and in further view of Hirata (US 2011/0228825)
Regarding Claims 8, 19, The above Zhang combination teaches all of the claimed limitations recited in Claims 6, 17.  The above Zhang combination does not teach reconfiguring at least one of the first reconfigured target/target transmit power and the second reconfigured target/target transmit power via a Radio Resource Configuration (RRC) message or Medium Access Control - Control Element (MAC-CE) signaling.
Hirata, which also teaches power control, teaches reconfiguring at least one of the first reconfigured target/target transmit power and the second reconfigured target/target transmit power via a Radio Resource Configuration (RRC) message or Medium Access Control - Control Element (MAC-CE) signaling (Section 0070, power is reconfigured via power offset).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Zhang combination with the above features of Hirata for the purpose of providing power control 
Regarding Claim 28, The above Zhang combination teaches all of the claimed limitations recited in Claim 26.  The above Zhang combination does not teach reconfiguring at least one of the first reconfigured target transmit power and the second reconfigured target transmit power via a Radio Resource Configuration (RRC) message or Medium Access Control - Control Element (MAC-CE) signaling.
Hirata, which also teaches power control, teaches reconfiguring at least one of the first reconfigured target transmit power and the second reconfigured target transmit power via a Radio Resource Configuration (RRC) message or Medium Access Control - Control Element (MAC-CE) signaling (Section 0070, power is reconfigured via power offset).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang in view of Ouchi with the above features of Hirata for the purpose of providing power control in fractional frequency reuse which provides improvement in spatial frequency bandwidth efficiency as taught by Hirata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
February 23, 2021